TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00395-CV



                                     Jose Chavez, Appellant

                                                 v.

                           Dalton Pugh and Nancy Pugh, Appellees


           FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            NO. 15-0344-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jose Chavez, acting pro se, filed a notice of appeal attempting to challenge

an “Interlocutory Default Judgment” in the underlying cause.1 However, that interlocutory judgment

does not dispose of all parties and claims in the underlying cause and no signed severance

order appears in the record. Without a final judgment or an otherwise appealable order, we may not

exercise appellate jurisdiction. See Tex. Civ. Prac. & Rem. Code § 51.014; Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Cuarto Petro Corp. v. McGill Real Estate, LLC,

No. 04-06-00788-CV, 2006 Tex. App. LEXIS 11023, at *1 (Tex. App.—San Antonio Dec. 27, 2006,




       1
          We note that the no-answer default judgment was taken against Avew Holdings, Inc. d/b/a
Austin Patio & Outdoor Living and that the judgment identifies Chavez as Avew’s President and
CEO, but Chavez cannot represent the corporation pro se. See Kunstoplast of Am., Inc. v. Formosa
Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (“Generally a corporation may be represented
only by a licensed attorney.”).
no pet.) (mem. op.) (dismissing appeal for want of jurisdiction because trial court’s order did not

dispose of all causes of action and record did not contain order of severance).

               On September 15, 2015, this Court requested that Chavez file a written response

demonstrating this Court’s jurisdiction over his appeal. No response was filed. Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 2, 2015




                                                 2